DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to independent claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest a zoom lens group with the explicit structure including first group positive, second group negative, a rear group, the intermediate groups consisting of the specific structure, all groups distance changing in movement and meeting the four numerical limitations as disclosed; recited together in combination with the totality of particular features/limitations recited therein
In regard to independent claim 11, the prior art taken either singly or in combination fails to anticipate or fairly suggest an image pick up apparatus including a zoom lens group with the explicit structure including first group positive, second group negative, a rear group, the intermediate groups consisting of the specific structure, all groups distance changing in movement and meeting the four numerical limitations as disclosed; recited together in combination with the totality of particular features/limitations recited therein


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	US-20130258130-A1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711.  The examiner can normally be reached on 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES R GREECE/Primary Examiner, Art Unit 2872